Dismissed and Opinion filed February 13, 2003








Dismissed and Opinion filed February 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00580-CV
____________
 
KURT J. BROWN, DIANA B. LEVE, AARON LEVE,
DAVID LEVE, 
RONALD
LEVE, THEODORE KLINE, LOUISE KLINE, HENRY DOBB, RICHARD IRVING, and ROBERT
BROWN, Appellants/Cross-Appellees
 
V.
 
ROBERT
TAVEL, Appellee/Cross-Appellant, and DAVID HOFFMAN,
MARIE ARSHOP, DEBORAH REFKIN, AND VALERIE REFKIN, Appellees
 

 
On
Appeal from the 127th District Court
Harris
County, Texas
Trial
Court Cause No. 01-55287
 

 
M
E M O R A N D U M   O P I N I O N
Appellants/cross-appellees Kurt J. Brown, Diana B. Leve,
Aaron Leve, David Leve,
Ronald Leve, Theodore Kline, Louise Kline, Henry Dobb, Richard Irving and Robert Brown appeal from the
sustaining of special appearances as to appellees
David Hoffman, Marie Arshop, Deborah Refkin, and Valerie Refkin, and
cross-appellant/appellee Robert Tavel
appeals from the denial of his special appearance. 
The orders being appealed were signed May 13, 2002.  




On February 4, 2003 the parties filed an agreed motion to
dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
 
PER CURIAM
 
Judgment rendered and Opinion
filed February 13, 2003.
Panel consists of Chief Justice
Brister and Justices Hudson and Senior Chief Justice Murphy.[1]

 




[1]   Senior Chief
Justice Paul C. Murphy participating by assignment.